PER CURIAM.
Kenneth C. Rolle appeals his convictions and sentences for robbery and solicitation to purchase cocaine. We affirm the convictions without discussion, but reverse for resentenc-ing.
Rolle received consecutive habitual offender sentences for the two convictions. However, the crimes he committed arose out of the same criminal episode. Consecutive habitual offender sentences cannot be imposed for multiple crimes occurring during a single episode. See State v. Hill, 660 So.2d 1384 (Fla.1995); Hale v. State, 630 So.2d 521 (Fla.1993).
Affirmed in part, reversed in part and remanded with instructions that Rolle’s en*1081hanced sentences be ordered to run concurrently. The defendant need not be present.
RYDER, A.C.J., and BLUE and FULMER, JJ., concur.